Winslow, J.
The demurrer was properly stricken out. The first sentence charged to have been published on the placards was, under the facts state'd by way of inducement, fairly susceptible of the opprobrious meaning ascribed to it in the innuendo. If so, it was clearly libelous, because it tended to bring the plaintiff into public ridicule, contempt, and hatred. Solverson v. Peterson, 64 Wis. 198.
As to the second sentence, it may be doubtful whether it can be held libelous, in the absence of an allegation that plaintiff was a merchant or trader, but -it is unnecessary to decide that question.
By the Court — Order affirmed.